Rule 23 order filed               2016 IL App (5th) 140479
December 2, 2015;
Motion to publish granted               NO. 5-14-0479
January 7, 2016
                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
________________________________________________________________________

In re MARRIAGE OF                           )     Appeal from the
                                            )     Circuit Court of
BERNARD R. JOHNSON,                         )     Marion County.
                                            )
      Petitioner-Appellee,                  )
                                            )
and                                         )     No. 11-D-214
                                            )
JULIE B. JOHNSON,                           )     Honorable
                                            )     Michael D. McHaney,
      Respondent-Appellant.                 )     Judge, presiding.
________________________________________________________________________

       JUSTICE STEWART delivered the judgment of the court, with opinion.
       Justices Welch and Chapman concurred in the judgment and opinion.

                                     OPINION

¶1     The respondent, Julie Johnson, appeals the final judgment in this dissolution of

marriage action brought by the petitioner, Bernard Johnson, arguing that (1) the valuation

of marital assets was against the manifest weight of the evidence and/or the allocation of

marital property was an abuse of discretion; (2) the maintenance award was an abuse of

discretion; (3) the failure to award her her attorney fees was an abuse of discretion; and

(4) she is entitled to a new trial based on the cumulative effect of the errors. For the

reasons that follow, we reverse and remand for a new trial on the issues of the valuation

                                            1
of marital assets, the distribution of marital property, the amount of permanent

maintenance to be awarded to Julie, and whether she should be awarded attorney fees.

¶2                                   BACKGROUND

¶3     The parties married on February 11, 1985, and have two adult sons, Josh and

Blake. They have had a family business, First State Financial Group, Inc. (FSFG), since

1989. Bernard is a financial and investment advisor. Throughout the marriage, Julie

worked as one of Bernard's assistants and was also the primary caregiver for the parties'

sons. The parties separated on November 14, 2011, after almost 27 years of marriage.

Bernard filed his petition for dissolution of marriage on November 18, 2011. Around that

same time, he locked Julie out of FSFG, leaving her unemployed.

¶4     The court entered a temporary agreed order on November 16, 2012. Pursuant to

that order, Bernard was to manage the parties' rental properties and keep the rental

income. Julie was to have temporary exclusive possession of the marital home. Bernard

agreed to pay Julie $5,500 per month in temporary maintenance and a $5,608.49 advance

property settlement. He also agreed to pay the mortgage payments on the marital home;

the loan payments on the parties' subdivision lots; the utility bills, real estate taxes, and

reasonable maintenance and upkeep on all properties; Julie's cell phone and cable bills;

and all of the parties' health, automobile, and homeowner's insurance premiums.

¶5     Bernard filed a petition for nonminor child educational expenses on June 3, 2013.

He asked that Julie be ordered to contribute toward Blake's college expenses.

¶6     Shortly before trial, Julie filed a petition for interim expert fees and costs, alleging

that Bernard had retained business valuation experts, who had generated a report giving
                                           2
their expert opinions as to FSFG's value; that she needed to hire an expert to do the same;

that she had hired an expert for that purpose; and that the cost for the expert's services

would be approximately $10,000.        The court granted the petition in part, ordering

Bernard to pay $3,500 toward Julie's expert fees as an advance property settlement.

¶7     Five days before trial, Bernard filed a motion to continue the trial, alleging that he

had used FP Transitions as a valuator for FSFG, that valuations had been exchanged in

discovery, and that representatives of FP Transitions had recently advised him that they

would not testify in divorce matters and had only provided the valuations for FSFG's

benefit in evaluating its own income and assets and transfers and sales between

businesses. The court ruled that Bernard would be allowed to retain a valuation expert,

that the trial would begin as scheduled, that the court would hear the available

witnesses/evidence, and that the trial would then be continued.

¶8     Before trial, both parties filed financial affidavits. They also filed statements of

proposed property distribution.

¶9     The bench trial was held on October 30 and 31, 2013. The parties were the only

witnesses to testify. The pertinent evidence can be summarized as follows.

¶ 10   At the time of trial, the parties were each 49 years old and had been married for

over 28 years. When they married, they were sophomores in college and had part-time,

minimum-wage, jobs. Julie soon became pregnant with Josh, and the parties agreed that

she would curtail her career plans and education to be his primary caregiver. When he

was three years old, Julie again enrolled in college, but she soon became pregnant with

Blake, which interrupted her education.      During the marriage, Bernard completed a
                                             3
bachelor's degree in business and obtained a financial paraplanner certificate, nine

different securities licenses, and five different insurance registrations.

¶ 11   In 1989, Bernard and two partners started FSFG, which is an S corporation with its

principal place of business in Centralia, Illinois. The partners left within a year, and

Bernard bought their shares. He manages clients' investment accounts, advises them on

their portfolios, and does some estate planning and tax planning. He works for himself,

but he works, or sells, through a broker/dealer, Wells Fargo Advisors Financial Network

(Wells Fargo). At the time of trial, he had 265 clients and was managing approximately

$78 to $79 million. He was also selling long-term care and life insurance. He is paid on

a combination of fees and commissions. He receives a base salary of $4,000 per month

from FSFG. At the time of trial, FSFG had two full-time employees other than Bernard.

¶ 12   Bernard initially worked, or sold, through Investment Planners, another

broker/dealer, for approximately 10 or 12 years. After that, he was employed by Morgan

Stanley, another broker/dealer, for approximately three years. In May 2006, he began

working, or selling, through Wachovia, which Wells Fargo bought in 2008 or 2009.

¶ 13   Wells Fargo pays Bernard by sending a wire deposit to his personal checking

account at Peoples National Bank. He then transfers the funds, usually that same day, to

FSFG's business checking account at Peoples National Bank.

¶ 14   Bernard also sometimes deposits rental income or money from his business line of

credit into FSFG's account as a capital contribution when necessary to cover expenses. A

list of those contributions for 2012 and part of 2013 was entered into evidence.


                                               4
¶ 15   As one of Bernard's assistants at FSFG, Julie did whatever she could to save him

time. For example, she made appointments, greeted clients, made coffee, managed the

calendar, ran errands, helped clients with computer access to their investment accounts,

helped market the business by assisting with mailers and seminars, and helped do the

paperwork to move client accounts when Bernard changed firms. She usually worked 10

to 15 hours per week and left at 3 p.m. to pick up their sons, but there were periods of

time when she worked a tremendous number of hours. There were periods of time when

she received a salary, and there were periods of time when she did not.

¶ 16   Julie also helped Bernard entertain clients.        They hosted many parties and

gatherings for clients and friends in their home and at places like the Ritz Carlton in St.

Louis, Missouri; the Hilton Garden in Effingham, Illinois; and Popeye's Restaurant

Chophouse in St. Rose, Illinois. They held a political fundraiser for Congressman John

Shimkus in their home, which clients attended. Julie planned and organized all of the

parties and gatherings. She accompanied Bernard on trips, dinners, and functions with

clients to help entertain them. She read the local paper for information about clients or

their families, sent them personal letters, and attended their parties and funerals.

¶ 17   Julie was also very active in the community and attended many social, sorority,

church, and community functions. Bernard acknowledged that he got business as a result

of Julie's community involvement.

¶ 18   The parties' personal income tax returns for 2006 through 2012 were entered into

evidence. According to those returns, the parties' adjusted gross income for those years


                                              5
was as follows: $121,543 in 2006; $170,068 in 2007; $151,831 in 2008; $176,756 in

2009; $198,158 in 2010; $317,006 in 2011; and $216,078 in 2012.

¶ 19   Bernard testified that he always files for an extension and that he always files

FSFG's income tax returns on September 15 and the parties' income tax returns on

October 15. Because the parties do not prepay their taxes, they always owe money when

they file their returns.

¶ 20   Bernard stated that he filed the parties' 2012 joint income tax returns without

Julie's signature because she would not cooperate by taking her information to his

accountant, and it would cost them an additional $16,000 if they filed as married filing

separately. He attached a letter to the return explaining that they were going through a

divorce and that they would file an amended return. At the time of trial, they still owed

approximately $19,000 in taxes for 2012.

¶ 21   FSFG's income tax returns for 2009 through 2012 were entered into evidence.

According to those returns, FSFG had gross revenues of $401,869 in 2009, $401,056 in

2010, $413,995 in 2011, and $478,450 in 2012.

¶ 22   On August 15, 2012, Bernard expanded his Centralia business by purchasing

client accounts from the estate of an Evansville, Indiana, Wells Fargo advisor, who was

killed in an accident. He stated that he bought the Indiana accounts but not the business

and that he had an office in Evansville but did not own the building. The purchase

included two components, a consulting fee agreement and an asset purchase agreement.

¶ 23   Bernard testified that he initially paid $460,000 for the Indiana accounts. He used

his business line of credit for the $100,000 down payment. Before the purchase, the line
                                             6
of credit had a zero balance. At the time of trial, it had a balance of approximately

$105,000 or $106,000, which he was willing to assume.

¶ 24   Bernard stated that the balance of the purchase price, or $360,000, "was set up on

a five year personal note with an asset reduction one time trigger should there be

accounts leave" during the initial six months after the date of purchase. A little over $12

million of account values left during the six-month period, and the personal note was

reduced accordingly. An adjusted amortization schedule after the six-month period,

which was entered into evidence, shows a beginning loan amount of $260,273.92 and

requires monthly payments of $5,060.83 for 58 months, which FSFG had been making.

¶ 25   FSFG had $478,000 in gross income in 2012, including income from the Indiana

accounts from August 15 through December 31, 2012. However, FSFG's 2012 federal

income tax return showed a $115,000 deduction for consulting fees, which Bernard

explained was "an expense that applies to the transition of the [Indiana] accounts." He

testified that the consulting agreement was for the deceased advisor's son, who was

licensed and working in the business, to stay on and introduce him to clients so he could

develop relationships with them and they could retain as many clients as possible. He

stated that the deceased advisor's son was still working with him and that the consulting

fee was "part of the total purchase."

¶ 26   Bernard testified that there are two types of general accounts, advisory accounts,

which are fee-based, and transactional, or commission-based, accounts. His Centralia

accounts were primarily fee-based, but the Indiana accounts were all transaction-based.

He stated that the Indiana advisor was "doing business like it was done 25 years ago" and
                                            7
had to make a trade, i.e., sell something or buy something, to generate revenue. In

contrast, with fee-based accounts, like those in Bernard's Centralia office, the advisor has

discretion to manage the accounts. He testified that because the Indiana accounts were

all transaction-based, their value from an asset standpoint was "exceptionally lower than

[his] Centralia business." He was trying to transfer the Indiana accounts to fee-based.

¶ 27   Bernard acknowledged that he was hopeful that he would have more earnings as a

result of buying the Indiana accounts. However, he testified that he had "no idea" how

much his income would increase because the accounts were all transaction-based.

¶ 28   Julie suggested that FSFG be sold and the proceeds divided. Alternatively, she

asked that Bernard be ordered to pay her one-half of FSFG's value after the deduction for

personal goodwill.

¶ 29   The parties' property distribution proposals stated that the value of the marital

home at 19 Clearlake in Centralia, which both parties wanted, was $380,000. Bernard

testified that he agreed with that value, but he acknowledged that, in his financial

affidavit, he stated that the value of the home was $417,000.            He testified that

approximately $237,000 was still owed on the home.

¶ 30   Bernard had the parties' other properties appraised in 2012. He paid a total of

$4,900 for the appraisals.

¶ 31   FSFG operated out of a building the parties owned at 902 East McCord in

Centralia, which was appraised at $94,000. Bernard wanted to keep operating FSFG out

of the building and asked that it be awarded to him. Julie suggested that it be sold and the

proceeds divided.
                                             8
¶ 32   The parties also owned 12 vacant lots in Centralia. Eight of the lots, which were

in a subdivision, were appraised at a total of $66,000, but they had been listed for sale for

over 10 years and had not sold. Bernard stated that they owed approximately $39,000 on

those lots. The other four lots were appraised at a total of $50,000, but they had been

listed for sale for over two years and had not sold. Bernard asked that all of the lots be

awarded to Julie. She suggested that the lots be sold and the proceeds divided.

¶ 33   The parties also owned a lake house at 1825 Nelson Lane in Centralia, which was

appraised at $85,000. Bernard used the lake house as collateral for his business line of

credit, which he used to make the down payment on the Indiana accounts. He asked that

Julie be awarded the lake house and vacant lots and stated that he could remove the

encumbrances from those properties by consolidating the debts on them with the loan on

the marital home. Julie asked that the lake house be sold and the proceeds divided or that

it be awarded to Bernard. Bernard had no objection to selling it and indicated that the

tenant had expressed an interest in buying it, but he stated that he was obligated to put in

a more permanent road at the lake house, at a cost of approximately $22,000.

¶ 34   The parties also owned rental properties in Centralia, including houses at 910 and

918 East McCord and a duplex at 507 and 509 East 4th, which were appraised at a total

of $108,000. Bernard asked that Julie be awarded the rental properties, which were all

rented except the one he was living in. He stated that the monthly rental income totaled

$2,075 but acknowledged that the net income from the rental properties was only $7,118

in 2012. He testified that he had remodeled three of the rental properties during the past


                                             9
year and that he was currently remodeling the fourth one. Julie asked that the rental

properties be sold and the proceeds divided.

¶ 35   The parties also owned an oil lease, which Bernard testified usually generated

income of between $4,000 and $6,000 per year and generated income of $6,000 in 2012.

Bernard did not know the value of the oil lease. Julie asked that it be awarded to her.

¶ 36   An October 23, 2013, printout of the parties' Wells Fargo account statements,

which was entered into evidence, shows that they had the following individual retirement

accounts: Bernard's account No. 0278 valued at $50,029.09 and account No. 9118 valued

at $27,989.70; Julie's account No. 9871 valued at $8,793.24, account No. 8202 valued at

$591.29, and account No. 9962 valued at $203.16; and the parties' account No. 5433

valued at $35.62. Bernard asked that the parties be awarded their respective individual

retirement accounts. Julie asked that all of these accounts be awarded to her.

¶ 37   The parties also had a $250,000 General American whole life insurance policy,

which Bernard testified had a cash value of less than $2,000. They also had a $25,000

Country Companies policy, which he stated had a cash value of between $500 and $600.

¶ 38   Bernard was driving a 2007 Lincoln MKZ, which he bought shortly before trial for

$15,000. Julie was driving a 2007 Lincoln MKX, which she testified was worth $9,425.

The MKX had been wrecked and needed repairs, and Julie would have to pay a $500

deductible to have it repaired.    Bernard also had a 2005 BMW, which had major

problems and was worth $2,500. Julie asked that the BMW be awarded to her. Blake

had a 2003 Jeep, which the parties agreed was his. FSFG paid for all of these vehicles.


                                            10
¶ 39   A list of the parties' personal property was entered into evidence. Checkmarks

were next to the property Bernard wanted, which included personal items; family

heirlooms; guns; and his "guy stuff," like gym equipment, pool table, poker table, tools,

sports collection, baseball pictures and autographs, golf cart, and golf clubs.

¶ 40   Except for the gym equipment, Julie wanted the contents of the marital home. She

asked that Bernard be awarded the gym equipment and that she be awarded gold and

silver coins he had taken from the marital home. She asked that she be awarded the golf

cart or, alternatively, that it be sold and the proceeds divided.

¶ 41   Bernard testified that Blake was expected to graduate from college in July 2014.

Bernard had been giving Blake $1,600 per month and paying for his books, tuition, and

other periodic expenses. On his financial affidavit, Bernard estimated that he paid $2,000

per month for Blake's college expenses and car, which he testified may have been low.

¶ 42   Bernard testified that his financial affidavit referenced $14,000 owed in attorney

fees. He stated that, by the time of trial, he owed approximately $20,000 in attorney fees

and that he had already paid more than that.

¶ 43   Bernard acknowledged that, on FSFG's 2011 income tax return, he had claimed, as

a business expense, $12,000 in attorney fees related to these proceedings. He testified

that he did not know whether he had claimed additional attorney fees in 2012 or how

much of his attorney fees would be claimed as a business expense in 2013.

¶ 44   Bernard acknowledged that FSFG's 2012 federal income tax return showed that, in

addition to his $48,000 base salary, he took $174,906 in distributions. He stated that the


                                              11
$174,906 was the amount paid out of FSFG for personal bills and that his "net ordinary

business income," which flowed to his personal income tax return, was $131,000.

¶ 45   Bernard testified that, on his financial affidavit, he listed his gross monthly income

as $17,170. He explained that, to arrive at that figure, he had deducted "phantom

income" from forgivable notes, because he was not constructively receiving those funds.

He had also deducted a retirement account distribution that he had used to pay taxes.

¶ 46   Bernard acknowledged that, after he and Julie separated, he entered the marital

home and took items from the home, including three guns and gold and silver coins.

Although he acknowledged that the coins were at one time valued between $25,000 and

$30,000, he stated that that was when the market price of gold was "way up" and that

gold was now down about 40% and silver was down about 50%. He also testified that he

did not take all of the coins.

¶ 47   At trial, the parties agreed that the property should be divided equally but

disagreed as to maintenance. Bernard suggested that Julie be awarded rehabilitative

maintenance of $3,000 per month for four years, whereas Julie asked that she be awarded

permanent maintenance of $10,000 per month.

¶ 48   The parties testified that FSFG had been paying their health insurance premiums

for years. Bernard stated that, during the pendency of the trial court proceedings, he had

changed health insurance plans, which the parties had done during an open enrollment

period almost every October. When asked if he notified Julie of the change, he said that

she got a new card in the mail in December or January.


                                             12
¶ 49   Julie testified that after Bernard told her he wanted a divorce, she was depressed

and sought counseling. She was still in weekly counseling at the time of trial and

expected to need counseling for some time, at a cost of $130 per week.

¶ 50   Julie also stated that, for approximately 10 years, she had suffered from severe

asthma, or chronic obstructive pulmonary disease (COPD), which can be very

debilitating. She testified that, since these proceedings began, she had been hospitalized

four or five times for COPD or related disorders. In fact, she was hospitalized for one

night the week before trial and was given breathing treatments with different steroids.

She was sent home with steroids and was still on them at the time of trial. She stated that

she was much better the week of trial than she had been the week before.

¶ 51   Julie testified that she had a daily regime of steroids, inhalers, and Singulair. She

stated that her asthma had never been controlled, that she was on and off steroids, and

that the only time she felt good was after she had been on steroids.

¶ 52   Julie testified that steroids had caused her teeth to chip and that she needed dental

veneers because her teeth were cutting her tongue. She stated that she could not afford

the dental work and asked that Bernard be ordered to pay for it. She testified that she

thought he had dental insurance for her but that she had been required to pay for all of her

dental work because she did not have a dental card even though she had begged for one.

¶ 53   Julie stated that her doctor had recommended Xolair injections for her asthma but

that the injections were expensive and had to be preapproved by the insurer.            The

injections were finally approved, but she was only able to have one injection in the latter

part of 2011 because Bernard had changed insurance carriers without notifying her.
                                          13
¶ 54   Julie stated that, on one occasion, she went to the pharmacy and her medication,

which usually costs between $300 and $400 per month, was $3,500. She did not get the

medication and told Josh what had happened. Bernard then sent her a new insurance card

through Josh. As a result of not being able to pay for her medication, she did not feel

well, could not breathe, and had to go to the emergency room. She called her doctors and

was able to get free samples to get her through that month. She testified that Bernard had

also raised her deductible to $10,000 or $12,000 without notifying her.

¶ 55   Julie testified that she likes to dress nice and accessorize and that Bernard liked

her to have luxury things. She stated that they would go to St. Louis to shop and stay at

the Ritz Carlton and that Bernard bought her many nice gifts. Bernard testified that he

bought her a Rolex watch and that he also bought one for himself.

¶ 56   For the past 18 to 20 years, the parties had taken an annual five- to eight-day trip

to San Diego, California. During the last trip, which was shortly before they separated,

Bernard had leased a condominium at Coronado Island for one month, which he stated

was less expensive than staying one week at the four-star hotel where they usually stayed,

which was between $2,000 and $5,000. They also took several weekend trips each year.

¶ 57   Julie had always told Bernard that she wanted to get a Series 7 license because she

did not get to finish her college education. Bernard sponsored Josh and one of his other

assistants to take their Series 7 examination. When he told Julie that he had leased the

condominium at Coronado Island for one month, she asked him if he would sponsor her

to take her Series 7 examination and said she could take the study materials to the

condominium with her. According to Julie, he responded, "no, you don't need it."
                                     14
Bernard acknowledged that she had asked him to sponsor her to take the examination but

denied telling her no and testified that he "didn't care if she wanted to get it."

¶ 58   At the time of trial, Julie had several unpaid bills. She had a $2,943.97 balance on

her credit card, which she testified she could assume. She had $10,735.86 in unpaid

medical bills before her most recent hospitalization and testified that she thought Bernard

should pay all of those bills because he had raised her deductible without notifying her,

and he had written her a note indicating that he would pay her medical bills until the

divorce was final. She stated that she had relied upon his promise to pay her medical

bills and that the promise would also apply to Dr. Vanessa Cole's $6,998 bill for dental

work and Salem Eye Clinic's $405 bill for vision care.

¶ 59   Julie testified that she owed her mother $46,774.05 and her sister $3,000 for legal

fees she had incurred in this matter, which they had loaned her the money to pay, and that

she had another unpaid legal bill in addition to that. She asked that Bernard be required

to pay those legal fees. She also had a bill from Northcutt Reporting for $774.05 for the

costs of transcribing the parties' depositions, which her mother had paid. The parties also

owed a $514 hospital bill for care Blake had received, which Bernard agreed to pay.

¶ 60   After the parties' testimony, the court admitted their trial exhibits. The court then

continued the trial to give Bernard an opportunity to obtain an expert valuation of FSFG

and to allow the parties to conduct evidence depositions of the experts.

¶ 61   The trial court entered an interim order on November 7, 2013. The court granted

Bernard's motion for nonminor child educational expenses, ordering Julie to contribute

half of Blake's college education expenses, or $1,000 per month, retroactive to the date
                                          15
the petition was filed. Her contribution was to be made by a reduction in Bernard's

monthly maintenance payments from $5,500 to $4,500. Bernard had a $5,000 credit for

the months of June through October, which was to be allocated in the final judgment.

¶ 62   Bernard filed a motion for entry of judgment of dissolution instanter on December

16, 2013, asking the court to enter a judgment dissolving the marriage before the end of

the year and to reserve the remaining issues. That same day, Julie filed her objections to

the motion, and the court entered a judgment, dissolving the marriage on the grounds of

irreconcilable differences and reserving the remaining issues.

¶ 63   A telephone status conference was held on April 14, 2014. By docket entry on

April 15, 2014, the court ordered the parties to submit business valuation expert

reports/opinions, with any written argument related thereto, on or before May 16, 2014.

The court indicated that it would then enter judgment on all issues, or, if it needed more

testimony or other information, it would coordinate with counsel on a future court date.

¶ 64   Julie's business valuation report was prepared by Melissa A. Gragg, a certified

valuation analyst, and Kevin S. Carlie, a certified public accountant and certified

valuation analyst, with Stone Carlie & Company. Gragg and Carlie opined that a 100%

value of FSFG as of August 31, 2013, was $1,499,711, which they then discounted by

67% for personal goodwill, to arrive at a fair market value of $495,000 for FSFG's

enterprise goodwill.

¶ 65   Bernard's business valuation report was prepared by Brent D. Maschhoff, a

certified public accountant and certified valuation analyst with Krehbiel & Associates.

Maschhoff opined that a 100% value of FSFG as of August 31, 2013, was $785,000,
                                       16
which he then discounted by 75% for personal goodwill, to arrive at a fair market value

of $196,250 for FSFG's enterprise goodwill.

¶ 66    Bernard filed a motion to submit his attached written closing argument on May 19,

2014.

¶ 67    The trial court entered its final judgment on May 28, 2014. In its final judgment,

the court awarded Julie rehabilitative maintenance of $2,750 per month for 30 months.

The payments were to begin on July 1, 2014. As to the valuation of FSFG's enterprise

goodwill, which the court acknowledged was the most significant marital asset, the court

found that Bernard's expert was more credible than Julie's experts and, thus, gave greater

weight to his valuation report. Accordingly, the court valued FSFG's enterprise goodwill,

which was subject to division as a marital asset, at $196,250.

¶ 68    Bernard was awarded the following assets: FSFG at a value of $196,250; the

marital home and furnishings at 19 Clearlake at a value of $181,387; the office building,

furniture, and equipment at 902 East McCord at a value of $94,000; and the 2007 Lincoln

MKZ at a value of $10,500. The court also awarded Bernard the following assets without

assigning a value to them: his coin collection; his gun collection; a sewing basket;

Japanese small dishes; a deep freeze; a bookshelf; and his clothing, jewelry, and personal

effects. According to the trial court's values, Bernard was awarded assets with a total

value of $482,137.

¶ 69    Bernard was assigned the following debts: the mortgage on the marital home in

the amount of $253,613; the loan on the subdivision lots in the amount of $39,719; the

2012 tax liability in the amount of $35,000; the cost of building the road at the lake house
                                            17
in the amount of $21,375; Maschhoff's valuation fee in the amount of $7,000; the

appraisal fees in the amount of $4,900; and subpoena fees for his accountant in the

amount of $250. According to the trial court's values, Bernard was assigned debts

totaling $361,857.

¶ 70   Julie was awarded the following assets: the lake house and furnishings at 1825

Nelson at a value of $85,000; the rental duplex at 507 and 509 East 4th at a value of

$40,000; the rental house at 918 East McCord at a value of $38,000; the rental house at

910 East McCord at a value of $30,000; the eight vacant subdivision lots at a total value

of $66,000; the four vacant lots at 310 North Lincoln, 714 East McCord, 712 East

McCord, and 303 North Pine at a total value of $50,000; the oil lease at a value of

$29,612; Wells Fargo account No. 0278 at a value of $50,689; account No. 9118 at a

value of $28,350; account No. 9871 at a value of $7,338; account No. 8202 at a value of

$484; account No. 9962 at a value of $203; account No. 5433 at a value of $35; the

General American life insurance policy at a value of $3,606; the Country Financial life

insurance policy at a value of $404; the 2007 Lincoln MKX at a value of $18,000; the

2005 BMW X5 at a value of $2,500; the $5,508.49 advance property settlement from the

November 16, 2012, order; and the $3,500 advance property settlement from the October

11, 2013, order. The court also awarded Julie her jewelry, clothing, and personal effects

without assigning a value to them. According to the trial court's values, Julie was

awarded assets with a total value of $459,229.49.

¶ 71   Julie was assigned the following debts: her $46,774.05 debt to her mother for legal

fees, her $3,000 debt to her sister for legal fees, her $10,735.86 in medical bills, her
                                           18
$6,998 dental bill, her $405 vision bill, her $2,943.97 credit card bill, her $774.05 court

reporter bill, Blake's $514.70 hospital bill, and the $500 deductible to repair her car. Julie

was awarded debts totaling $72,645.63.

¶ 72   On June 12, 2014, Julie filed a motion after judgment in nonjury cases, pursuant to

section 2-1203 of the Code of Civil Procedure (735 ILCS 5/2-1203 (West 2012)). The

motion was denied on September 2, 2014. Julie filed a timely notice of appeal.

¶ 73                                    ANALYSIS

¶ 74   We will first address Julie's argument that the valuation of marital assets was

against the manifest weight of the evidence and/or the allocation of marital property was

an abuse of discretion. The proper division of marital property rests within the sound

discretion of the trial court, and the trial court's property distribution will not be disturbed

absent an abuse of discretion. In re Marriage of Shen, 2015 IL App (1st) 130733, ¶ 115.

An abuse of discretion occurs when no reasonable person would take the view adopted by

the trial court. In re Marriage of Foster, 2014 IL App (1st) 123078, ¶ 102.

¶ 75   Section 503(d) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750

ILCS 5/503(d) (West 2012)) requires the court to divide marital property in "just

proportions" considering all relevant factors, including a number of statutory factors.

The requirement that the property be divided in "just proportions" mandates an equitable,

rather than an equal, division of marital property. In re Marriage of Foster, 2014 IL App

(1st) 123078, ¶ 103. In determining such "just proportions," the court must consider all

relevant factors, including the value of the property awarded to each party and each

party's economic circumstances upon division of the property. 750 ILCS 5/503(d)(3), (5)
                                          19
(West 2012); In re Marriage of Foster, 2014 IL App (1st) 123078, ¶ 103. Therefore, to

divide marital property under section 503(d), the court must first determine the value of

such property. In re Marriage of Cutler, 334 Ill. App. 3d 731, 736 (2002). The valuation

of marital property is generally a factual question, which will not be reversed unless it is

against the manifest weight of the evidence. In re Marriage of Hubbs, 363 Ill. App. 3d
696, 700 (2006). A decision is against the manifest weight of the evidence where the

opposite conclusion is clearly apparent or where the trial court's findings are

unreasonable, arbitrary, and not based on the evidence. In re Marriage of Igene, 2015 IL

App (1st) 140344, ¶ 18.

¶ 76   We will first address the valuation of FSFG's enterprise goodwill, which, as the

trial court correctly noted, is the parties' most significant marital asset. Determining the

fair market value of a closely held corporation is not unlike determining the fair market

value of a professional corporation. In re Marriage of Grunsten, 304 Ill. App. 3d 12, 17

(1999). The process is inherently subjective. Id. As the court explained in In re

Marriage of Gunn, 233 Ill. App. 3d 165, 183 (1992):

              "Placing a fair market value on the professional corporation is an art, not a

       science, and the court must rely on expert witnesses to assist it in this difficult

       task. There is no exact formula that can be applied, so the trial court must rely on

       experts who may differ significantly in both methodology and valuation. The trial

       court must consider the relevant evidence before it; determine the credibility of the

       experts, the reasonableness of their testimony, the weight given to each of them,


                                            20
       and their expertise in the particular area of valuation; and then determine fair

       market value."

¶ 77   "Although valuation of a closely held corporation is subjective in nature, the

process is obviously much less so when done with the benefit of viewing a similar

transaction, particularly when the comparison transaction involves the same property,"

"because fair value is best measured by what a willing buyer would pay a willing seller in

a voluntary transaction." In re Marriage of Grunsten, 304 Ill. App. 3d at 17.

¶ 78   As Julie's experts noted, there was a comparable transaction between Bernard and

the estate of the deceased Indiana advisor before the valuation date. Julie's experts

reviewed the details of the transaction where Bernard purchased the Indiana accounts and

found it to be the best indication of fair market value as of the date of the valuation.

Accordingly, they used a market-based approach, and, more specifically, the transaction

method, to estimate FSFG's value. In determining FSFG's value, they also considered FP

Transitions' comprehensive valuations of FSFG dated October 22, 2012 (valuing FSFG at

$1,111,000 considering only the Illinois assets under management), and July 8, 2013

(valuing FSFG at $1,247,000 considering both the Illinois and Indiana assets under

management).     FP Transitions also used a market-based approach as its primary

methodology. Julie's experts opined that a 100% value of FSFG as of August 31, 2013,

was $1,499,711, which they then discounted by 67% for personal goodwill, to arrive at a

fair market value of $495,000 for FSFG's enterprise goodwill.

¶ 79   Bernard's expert acknowledged that FP Transitions is the leading provider of

equity, management, valuation, private consulting, and succession planning services for
                                          21
the financial services industry. However, unlike FP Transitions and Julie's experts, who

used a market-based approach in their valuations of FSFG, Bernard's expert used the

straight capitalization of earnings method to determine FSFG's value. He opined that a

100% value of FSFG as of August 31, 2013, was $785,000, which he then discounted by

75% for personal goodwill, to arrive at a fair market value of $196,250 for FSFG's

enterprise goodwill.

¶ 80   In finding Bernard's expert more credible than Julie's experts, the trial court found

it significant that he utilized the multi-attribute utility model, which was analyzed by the

court in In re Marriage of Alexander, 368 Ill. App. 3d 192 (2006). However, the

objective of the multi-attribute utility model is to conclude what portion of the total

goodwill/fair market value constitutes enterprise goodwill and personal goodwill; it does

not address the overall fair market value of the business before the discount for personal

goodwill (see id. at 195-96).

¶ 81   Here, the trial court had the benefit of a recent transaction, in which Bernard

bought the Indiana accounts a year before trial. The original purchase price of the

Indiana accounts was approximately $460,000, and the assets under management were

approximately $47 million. The assets under management for the Centralia accounts

were approximately $44 million before the addition of the Indiana accounts. After the

six-month look-back period, the Indiana assets under management were approximately

$35 million, and the purchase price was, therefore, adjusted to $366,255.

¶ 82   In its judgment, the trial court ignored the Indiana transaction and valued the

enterprise goodwill of FSFG (with assets under management of approximately $75
                                       22
million as of August 31, 2013) at $196,250, which is less than what Bernard paid for only

the Indiana accounts (with assets under management of only approximately $35 million)

a year before trial. Moreover, Bernard testified that the value of those Indiana accounts,

from an asset standpoint, was significantly less than the Centralia accounts because they

were transaction-based. The court's valuation of the enterprise goodwill of FSFG at

$196,250 when it had approximately $75 million in assets under management was against

the manifest weight of the evidence where Bernard purchased the less valuable

transaction-based Indiana accounts with only approximately $35 million in assets under

management for $366,255 a year earlier.

¶ 83   Bernard testified that $115,000 of the $366,255 paid for the Indiana accounts was

a consulting fee, whereby the deceased advisor's son was to stay on and introduce him to

clients so he could retain as many clients as possible. Even if we assume that the

$115,000 consulting fee was for personal goodwill and subtract it from the purchase price

of $366,255, this still leaves a value of $251,255 for the enterprise goodwill of the

Indiana accounts. Based upon all of the evidence contained in the record, it is clear that

the value of FSFG's enterprise goodwill at the time of trial had to be more than $251,255

(the $366,255 Bernard paid for only the less valuable Indiana accounts a year before trial

minus the $115,000 consulting fee). The trial court's valuation of the enterprise goodwill

of FSFG (including both the Illinois and Indiana accounts) at $196,250 was, therefore,

against the manifest weight of the evidence.

¶ 84   Because the trial court's valuation of FSFG's enterprise goodwill, the parties' most

substantial asset, was against the manifest weight of the evidence, we reverse that
                                         23
valuation and remand for a new trial on the issue of the proper valuation of FSFG's

enterprise goodwill.    Moreover, had the court properly valued FSFG's enterprise

goodwill, it would have increased the net assets awarded to Bernard significantly.

Because the value of the property awarded to each party is a factor in determining the

distribution of marital property, we also reverse the distribution of marital property and

remand for a new trial on the issue of the distribution of marital property in light of this

valuation error (and other valuation errors discussed below).

¶ 85   We turn now to the valuation of the marital home and the debt thereon. The trial

court awarded Bernard the marital home at a value of $181,387 and assigned him the debt

on the home in the amount of $253,613, leaving a negative equity of -$72,226.

¶ 86   Before trial, both parties submitted property distribution proposals stating that the

value of the marital home was $380,000. At trial, Bernard testified that he agreed with

that value, but he acknowledged that in his financial affidavit submitted shortly before

trial he stated that the value of the home was $417,000. In her financial affidavit, Julie

stated that the value of the home was $380,000. The trial court's valuation of the marital

home at $181,387 was, therefore, against the manifest weight of the evidence.

¶ 87   The trial court assigned Bernard the debt on the marital home in the amount of

$253,613. In his financial affidavit, Bernard stated that the debt was $235,000. At trial,

he testified that the debt was approximately $237,000. In her financial affidavit, Julie

stated that the debt was approximately $220,000. The court's finding that the debt on the

marital home was $253,613 was, therefore, against the manifest weight of the evidence.


                                            24
¶ 88   Had the trial court properly valued the marital home and the debt thereon, it would

have increased the net assets awarded to Bernard significantly. On the marital home

alone, Bernard received the benefit of a $252,226 calculation error (the court had his

equity in the home as -$72,226 when it should have been approximately $180,000).

¶ 89   We turn now to the valuation of the oil lease. The trial court valued the oil lease,

which was awarded to Julie, at $29,612. In his financial affidavit, Bernard listed the

value of the oil lease as "unknown." No evidence was presented at trial as to the value of

the oil lease, but, after trial and without leave of court, Bernard's counsel attached a

valuation report to his written closing argument, which the court then erroneously relied

upon in valuing the oil lease. Nothing in the record indicates any agreement by the

parties to submit this valuation report as evidence. The trial court's valuation of the oil

lease at $29,612 was, therefore, against the manifest weight of the evidence.

¶ 90   We turn now to the valuation of the gold and silver coins. The trial court did not

value the gold and silver coins Bernard took from the marital home after the parties'

separation, which he acknowledged during his testimony were at one time valued at

between $25,000 and $30,000, and, instead, awarded them to Bernard without assigning a

value to them. In her financial affidavit, Julie stated that the value of the coins Bernard

had taken from the home was $23,000 and that she had coins valued at $2,000 in her

possession. Instead of valuing the coins based on this evidence, the trial court awarded

them to Bernard at no value, which was against the manifest weight of the evidence.

¶ 91   We turn now to the issue of maintenance. It naturally follows that because a new

trial is necessary on the issue of the valuation and allocation of marital property, a new
                                             25
trial is also necessary on the issue of the amount of maintenance to be awarded to Julie in

this case. Section 504(a) of the Act provides that "the court may grant a temporary or

permanent maintenance award for either spouse in amounts and for periods of time as the

court deems just *** after consideration of all relevant factors." 750 ILCS 5/504(a)

(West 2012). The first factor that the court must consider is "the income and property of

each party, including marital property apportioned and non-marital property assigned to

the party seeking maintenance." 750 ILCS 5/504(a)(1) (West 2012). The court must

consider all relevant statutory factors in establishing a maintenance award.         In re

Marriage of Foster, 2014 IL App (1st) 123078, ¶ 105. Because the ultimate distribution

of marital property affects the determination of the amount of maintenance to be

awarded, we reverse the trial court's maintenance award and remand for a new trial on the

issue of the just amount of maintenance to be awarded to Julie in light of the division of

marital property on remand.

¶ 92   However, because the issues Julie raises regarding maintenance are likely to recur

on remand, we will briefly address her argument that the maintenance award was an

abuse of discretion. At trial, Bernard suggested that Julie be awarded rehabilitative

maintenance of $3,000 per month for four years, whereas Julie asked that she be awarded

permanent maintenance of $10,000 per month. In its final judgment, the trial court

awarded Julie rehabilitative maintenance of $2,750 per month for 30 months.

¶ 93   Determining the propriety, amount, and duration of a maintenance award is within

the trial court's discretion, and its decision will not be disturbed absent an abuse of

discretion. In re Marriage of Shen, 2015 IL App (1st) 130733, ¶ 80. An abuse of
                                       26
discretion exists only where the court's ruling is arbitrary, fanciful, unreasonable, or

where no reasonable person would take the view adopted by the court. Id. Maintenance

is designed to allow the recipient former spouse to maintain the standard of living

enjoyed during the marriage. Id. ¶ 87. Rehabilitative maintenance is appropriate where

the evidence shows a potential for future employability at an income that allows

approximately the same standard of living established during the marriage.            In re

Marriage of Heasley, 2014 IL App (2d) 130937, ¶ 23. Inherent in the concept of

rehabilitative maintenance is the ultimate goal that after renewing or developing skills, or

reentering the job market, the recipient former spouse will be able to become self-

sufficient through her own income. Id. A permanent maintenance award is appropriate,

however, where it is evident that the recipient former spouse is either unemployable or

has employment skills but there is a discrepancy between her probable future income and

the amount of income that would provide the standard of living she enjoyed during the

marriage. In re Marriage of Heroy, 385 Ill. App. 3d 640, 652 (2008). In addition,

permanent maintenance is generally appropriate where a spouse has devoted significant

time to raising a family instead of pursuing a career. Id.

¶ 94   The factors the court must consider in determining the propriety, amount, and

duration of a maintenance award include: (1) each party's income and property, including

marital property apportioned and nonmarital property assigned to the party seeking

maintenance; (2) each party's needs; (3) each party's present and future earning capacity;

(4) any impairment of the present and future earning capacity of the party seeking

maintenance due to that party devoting time to domestic duties or having forgone or
                                         27
delayed education, training, employment, or career opportunities due to the marriage; (5)

the time necessary to enable the party seeking maintenance to obtain appropriate

education, training, and employment, and whether that party is able to support herself

through appropriate employment; (6) the standard of living established during the

marriage; (7) the duration of the marriage; (8) the parties' age and physical and emotional

condition; (9) the tax consequences of the property division upon the parties' respective

economic circumstances; (10) contributions and services by the party seeking

maintenance to the education, training, career or career potential, or license of the other

spouse; (11) any valid agreement of the parties; and (12) any other factor that the court

expressly finds to be just and equitable. 750 ILCS 5/504(a)(1)-(12) (West 2012). We

will consider each of these factors in turn.

¶ 95   The first factor is each party's income and property, including marital property

apportioned and nonmarital property assigned to the party seeking maintenance. As the

trial court acknowledged, FSFG is the parties' most substantial asset, and it was awarded

to Bernard. On remand, it will most likely again be awarded to Bernard because it is a

financial services firm, and he is the only party with the necessary qualifications to

provide financial advice to clients.

¶ 96   FSFG had gross revenues of $401,869 in 2009; $401,056 in 2010; $413,995 in

2011; and $478,450 in 2012, which included only 4½ months of revenue from the

Indiana accounts. Bernard's adjusted gross income from FSFG was $176,756 in 2009,

$198,158 in 2010, $317,006 in 2011, and $216,078 in 2012. Therefore, Bernard will

most likely have annual income of over $200,000 from FSFG, whereas Julie is
                                    28
unemployed.     Therefore, this factor favors an award of permanent and substantial

maintenance.

¶ 97   The second factor is the needs of each party. In his financial affidavit, Bernard

shows net monthly income of $12,164 and total monthly living expenses of $10,192.07,

which leaves $1,971.93 available for payment of maintenance. He also shows $2,000 per

month being paid for Blake's college tuition, car, and gas, which will no longer be

necessary as Blake was expected to graduate from college in July 2014. Bernard will,

therefore, be able to maintain the same standard of living the parties enjoyed during the

marriage even if he is ordered to pay Julie a reasonable permanent maintenance award.

Julie, on the other hand, is unemployed, and, given her background, experience, and

health problems, it is highly unlikely that she will ever be able to earn sufficient income

to support herself in the lifestyle the parties enjoyed during the marriage. This factor

favors an award of permanent and substantial maintenance.

¶ 98   The third factor is the present and future earning capacity of each party. Based on

her lack of education, training, or skills, as well as her significant health issues, Julie is

unemployable or employable only at a very low wage, whereas Bernard's present and

future earning capacity is excellent. Therefore, this factor favors an award of permanent

and substantial maintenance.

¶ 99   The fourth factor is any impairment of the present and future earning capacity of

the party seeking maintenance due to that party devoting time to domestic duties or

having foregone or delayed education, training, employment, or career opportunities due

to the marriage. The unrebutted testimony is that Julie's present and future earning
                                       29
capacity has been substantially impaired due to her devoting time to domestic duties and

having foregone education, training, employment, and career opportunities due to the

marriage. The substantial impairment is partly because she assisted Bernard in building

FSFG, which was awarded to Bernard. The parties agreed that she would be the primary

caregiver after the birth of their sons instead of pursuing career opportunities. This factor

weighs in favor of permanent and substantial maintenance.

¶ 100 The fifth factor is the time necessary to enable the party seeking maintenance to

acquire appropriate education, training, and employment, and whether that party is able

to support herself through appropriate employment. There is no indication that Julie is

able to acquire appropriate education, training, or employment to support herself through

appropriate employment.      This factor weighs in favor of permanent and substantial

maintenance.

¶ 101 The sixth factor is the standard of living established during the marriage. The trial

court's observation that the parties' standard of living during the marriage was not lavish

depends on how one defines lavish. To someone trying to live on Julie's maintenance

award in this case, the parties' lifestyle during the marriage would, indeed, seem lavish.

They enjoyed an 8,000-square-foot home on a golf course in a prestigious neighborhood.

They took expensive vacations. They paid $2,000 per month for Blake's college tuition,

car, and gas. They stayed, and entertained, at the Ritz Carlton. They had Rolex watches

and other fine jewelry. The amount and duration of the maintenance award in this case

would leave Julie in a situation where she could not come close to sustaining that

lifestyle. This factor weighs in favor of a permanent and substantial maintenance award.
                                             30
¶ 102 The seventh factor is the duration of the marriage. The parties were married for

almost 29 years. They married when they were approximately 20 years old, and the

marriage was dissolved when they were almost 50 years old. During that time, Julie

raised their sons and helped Bernard grow FSFG. This factor weighs in favor of a

permanent maintenance award.

¶ 103 The eighth factor is the age and the physical and emotional condition of both

parties. The parties are 50 years old. This is not a good age for Julie to be entering the

labor market, especially given her significant health issues. She is undergoing counseling

for depression and was hospitalized four or five times during the pendency of these

proceedings for asthma and COPD.         This factor weighs in favor of a permanent

maintenance award.

¶ 104 The ninth factor is the tax consequences of the property division upon the

respective economic circumstances of the parties. Based on the division of marital

property in this case, Julie would have to sell assets to even purchase a home. The assets

she was awarded carry capital gain tax implications upon their sale or penalties upon

early withdrawal, which would reduce the value of the property awarded to her.

¶ 105 The tenth factor is contributions and services by the party seeking maintenance to

the education, training, career or career potential, or license of the other spouse. This

factor also weighs in favor of permanent and substantial maintenance. Julie contributed

to Bernard's education and career. She worked while he continued his education, and she

helped establish, maintain, and promote FSFG, which was awarded to Bernard.


                                           31
¶ 106 The last two factors are any valid agreement of the parties and any other factor

that the court expressly finds to be just and equitable. Those factors are not applicable.

¶ 107 After considering all of the relevant statutory factors, we conclude that the award

of rehabilitative maintenance in the amount of $2,750 for 30 months was an abuse of

discretion.   Julie should have been awarded permanent maintenance in an amount

sufficient for her to maintain the lifestyle the parties enjoyed during the marriage. The

award of $2,750 per month is clearly insufficient under the facts in this case.

¶ 108 Our conclusions find support in the legislature's recent amendment of section 504

of the Act to provide a formula for determining the amount and duration of maintenance.

See Pub. Act 98-961 (eff. Jan. 1, 2015) (amending 750 ILCS 5/504 (West 2012)).

Although that provision is not applicable to this appeal, it does provide some guidance.

¶ 109 Section 504(b-1)(1)(B) provides that "[f]or a marriage of 20 or more years, the

court, in its discretion, shall order either permanent maintenance or maintenance for a

period equal to the length of the marriage." 750 ILCS 5/504(b-1)(1)(B) (West 2014).

Therefore, if that provision were applicable, under the facts of this case, and pursuant to

the guidelines, the court would be required to order either permanent maintenance or

maintenance for a period of almost 29 years, which is in stark contrast to the 2½ years of

maintenance awarded in this case.

¶ 110 In addition, applying the statutory guidelines to the parties' 2012 adjusted gross

income ($216,078 for Bernard and $0 for Julie) would result in a monthly maintenance

award of $5,401.95. See 750 ILCS 5/504(b-1)(1)(A) (West 2014) ("The amount of

maintenance *** shall be calculated by taking 30% of the payor's gross income minus
                                         32
20% of the payee's gross income."). If we assume that, pursuant to the trial court's

property distribution, Julie would receive $6,000 per year from the oil lease and $7,118

per year from the rental properties, the monthly maintenance award would be reduced by

$218.13 to $5,183.32, which is in stark contrast to the monthly maintenance award of

$2,750 in this case.

¶ 111 We also note that our calculations do not take into consideration Bernard's 2013

income because it was not established at trial. However, his 2013 income was probably

substantially more than his 2012 income because of the addition of the Indiana accounts.

Moreover, we note that his 2011 adjusted gross income was $321,910 and that his

reported 2012 adjusted gross income of $216,078 was artificially low because of an

accounting entry whereby FSGS took a one-time $115,000 deduction for consulting fees

that were part of the total purchase of the Indiana accounts.

¶ 112 We turn now to the issue of attorney fees. Section 508(a) of the Act provides, in

pertinent part, that "[t]he court *** after considering the financial resources of the parties,

may order any party to pay a reasonable amount for *** the other party's costs and

attorney's fees." 750 ILCS 5/508(a) (West 2012). However, the spouse seeking the

contribution must establish her inability to pay and the other spouse's ability to pay. In re

Marriage of Schneider, 214 Ill. 2d 152, 174 (2005). A party has the financial inability to

pay attorney fees if the payment of the fees would strip her of her means of support or

undermine her financial stability. Id. In making an award pursuant to a party's petition

for contribution to attorney fees and costs, the court must base the award on the criteria

for the division of marital property as set forth in section 503(d) of the Act (750 ILCS
                                            33
5/503(d) (West 2012)) and, if maintenance has been awarded, the criteria for an award of

maintenance set forth in section 504(a) of the Act (750 ILCS 5/504(a) (West 2012)). 750

ILCS 5/503(j)(2) (West 2012). Each of these provisions requires the court to consider the

property awarded to each party. 750 ILCS 5/503(d)(3), 504(a)(1) (West 2012). As the

ultimate distribution of the marital property affects the determination of whether attorney

fees should be awarded, the trial court's determination regarding attorney fees is also

reversed and the cause is remanded for a new trial on that issue as well.

¶ 113 However, because the issue is likely to recur on remand, we will briefly address

Julie's argument that the failure to award her her attorney fees was an abuse of discretion.

In denying Julie's request for attorney fees, the trial court made the following findings:

       "First, an hourly rate of $450 is excessive and is not the usual and customary

       charge in the community. Second, this was not a novel or complex case. The

       most complex issue was the valuation of [FSFG], which was done by the expert

       witnesses, not the attorneys. Third, the conduct of Julie's attorney during these

       proceedings did not result in a benefit to her. Fourth, this court finds that Julie's

       attorney engaged in harassment, unnecessary delay and other acts which

       needlessly increased the cost of litigation ***. *** With respect to the overall

       representation of her client in this case, this court will simply note that zealous

       advocacy is one thing, this was something else entirely."

¶ 114 The trial court abused its discretion in denying Julie's request for attorney fees

because it failed to consider all of the relevant statutory factors and, instead, based its

decision on its disapproval of her attorney's conduct. Therefore, after the distribution of
                                            34
marital property on remand, the trial court is to consider all of the relevant statutory

factors in deciding whether to award Julie her attorney fees.

¶ 115                                CONCLUSION

¶ 116 For the foregoing reasons, we reverse the judgment of the circuit court of Marion

County and remand for a new trial on the issues of the valuation and distribution of

marital property, the amount of permanent maintenance to be awarded to Julie, and

whether she should be awarded her attorney fees.



¶ 117 Reversed and remanded.




                                            35
                                   2016 IL App (5th) 140479

                                         NO. 5-14-0479

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                               )     Appeal from the
                                                )     Circuit Court of
BERNARD R. JOHNSON,                             )     Marion County.
                                                )
      Petitioner-Appellee,                      )
                                                )
and                                             )     No. 11-D-214
                                                )
JULIE B. JOHNSON,                               )     Honorable
                                                )     Michael D. McHaney,
      Respondent-Appellant.                     )     Judge, presiding.
______________________________________________________________________________

Rule 23 Order Filed:                December 2, 2015
Motion to Publish Granted:          January 7, 2016
Opinion Filed:                      January 7, 2016
______________________________________________________________________________

Justices:           Honorable Bruce D. Stewart, J.

                  Honorable Thomas M. Welch, J., and
                  Honorable Melissa A. Chapman, J.,
                  Concur
______________________________________________________________________________

Attorney          Larry L. LeFevre, LeFevre, Oldfield, Myers, Apke & Payne Law Group,
for               Ltd., 303 South Seventh, Box 399, Vandalia, IL 62471
Appellant
______________________________________________________________________________

Attorney          Aaron S. Carnine, Black, Hedin, Ballard, McDonald, P.C., P.O. Box 4007,
for               108 S. Ninth Street, Mt. Vernon, IL 62864
Appellee
______________________________________________________________________________